Case 19-05635-5-DMW        Doc 74 Filed 10/14/20 Entered 10/14/20 15:52:43             Page 1 of 6



 SO ORDERED.

 SIGNED this 14 day of October, 2020.




                                                               ____________________________________
                                                               David M. Warren
                                                               United States Bankruptcy Judge
______________________________________________________________________


                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                RALEIGH DIVISION

  IN RE:                                                        CASE NO. 19-05635-5-DMW

  JAMES MICHAEL KEANE
                                                                CHAPTER 7
                        DEBTOR

                      ORDER REGARDING OBJECTION TO CLAIM

        This matter comes on to be heard upon the Debtor’s Objection to SCG Falls Village

 Shopping Center LP Proof of Claim No. 3 (“Objection to Claim”) filed by James Michael Keane

 (“Debtor”) on July 17, 2020, the Response to Debtor’s Objection to SCG Falls Village Shopping

 Center, LP’s Proof of Claim No. 3 filed by SCG Falls Village Shopping Center, LP (“SCG”) on

 July 30, 2020 and the Trustee’s Response to Debtor’s Objection to Claim No. 3 (SCG Falls Village

 Shopping Center, LP) filed by James B. Angell, Esq. (“Trustee”), Chapter 7 trustee, on August 11,

 2020. The court conducted a hearing in Raleigh, North Carolina on September 22, 2020. Carena

 Brantley Lemons, Esq. appeared for the Debtor, William C. Smith Jr., Esq. appeared for SCG, and

 the Trustee appeared pro se. Based upon the pleadings, the arguments of counsel and the records

 of the Debtor’s case and the case of Raleigh Entertainment Corporation (“REC”) discussed infra,

 the court makes the following findings of fact and conclusions of law:
Case 19-05635-5-DMW         Doc 74 Filed 10/14/20 Entered 10/14/20 15:52:43                Page 2 of 6




        1.      This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2) which the court

 has the authority to hear and determine pursuant to 28 U.S.C. § 157(b)(1). The court has subject

 matter jurisdiction pursuant to 28 U.S.C. §§ 157(a) and 1334 and the General Order of Reference

 entered on August 3, 1984 by the United States District Court for the Eastern District of North

 Carolina.

        2.      The Debtor filed a voluntary petition for relief under Chapter 7 of the United States

 Bankruptcy Code on December 9, 2019 (“Petition Date”). The court appointed the Trustee to

 fulfill the duties as provided in 11 U.S.C. § 704.

        3.      The Debtor is the sole owner of REC. REC also filed a voluntary petition for relief

 under Chapter 7 of the United States Bankruptcy Code on December 9, 2019, initiating Case

 Number 19-05645-5-DMW (“REC Case”). The court appointed Holmes P. Harden, Esq. (“REC

 Trustee”) as Chapter 7 trustee in the REC Case.

        4.      REC conducted business under the name of Raleighwood Cinema Grill and

 previously operated a cinema within real property (“Property”) located at 6609 Falls of Neuse

 Road in Raleigh, North Carolina. REC leased the Property from SCG’s predecessor in interest

 pursuant to a lease (“Lease”) dated September 1, 1992 and subsequently amended and extended

 through January 31, 2023. In 1992, the Debtor executed a Guaranty for “the punctual payment of

 the rent, additional rents and other charges” due under the Lease. As of the Petition Date, the total

 monthly obligation due from REC to SCG each month was $9,625.00, comprising base rent of

 $6,343.00, a common area maintenance fee of $1,160.00, property taxes of $1,792.00, an insurance

 premium of $79.00 and “sign rent” of $251.00.

        5.      The monthly sign rent of $251.00 is based on a Revocable License Agreement

 (“License Agreement”) dated May 31, 2002, between REC as licensee and BVT Capital Partners



                                                      2
Case 19-05635-5-DMW            Doc 74 Filed 10/14/20 Entered 10/14/20 15:52:43                       Page 3 of 6




 XVII, L.P. as licensor. The License Agreement governs the use by REC of an identification panel,

 for advertising purposes, on a sign located on Falls of Neuse Road.

         6.       After REC filed its bankruptcy petition, the REC Trustee remained in possession

 of the Property in order to conduct an auction of REC’s assets at the Property. The REC Trustee

 then sought to reject the Lease, and SCG asserted the right to an administrative expense claim for

 post-petition rent due under the Lease. On March 6, 2020, the court entered an Order allowing

 SCG an administrative claim in amount of $8,200.00 and deeming the Lease rejected as of January

 21, 2020. The REC Trustee and SCG agreed that SCG would retain a general unsecured claim for

 pre-petition rent and lease rejection damages under 11 U.S.C. § 502. The REC Trustee paid the

 amount of $8,200.00 to SCG on June 2, 2020.

         7.       In the Debtor’s case, the Trustee filed a Notice of Need to File Proof of Claim Due

 to Recovery of Assets on January 10, 2020. That Notice set April 13, 2020 as the deadline for

 creditors of the Debtor to file a proof of claim. SCG filed a Proof of Claim (“Claim”) in the

 Debtor’s case in the amount of $161,028.11 on June 2, 2020. The Claim comprises pre-petition

 rent owed by REC in the amount of $53,728.11 plus lease rejection damages for twelve months’

 “rent” in the amount of $9,625.00,1 totaling $115,500.00, minus the payment of $8,200.00 from

 the REC Trustee.

         8.       The Debtor objects to allowance of the Claim on the grounds that it was filed after

 the claims bar date of April 13, 2020. Section 502(b)(9) generally requires disallowance of claims

 that are not filed timely, but it specifically excepts from its scope claims that are “tardily filed as

 permitted under paragraph (1), (2), or (3) of [11 U.S.C. §] 726(a).” 11 U.S.C. § 502(b)(9). Section

 726(a)(3) provides for the payment of tardily filed claims in Chapter 7 cases after the payment of,


         1
            The monthly base rent appears to have been $6,343.50, but SCG rounded down to $6,343.00 for its total
 calculation of lease rejection damages.

                                                        3
Case 19-05635-5-DMW               Doc 74 Filed 10/14/20 Entered 10/14/20 15:52:43                            Page 4 of 6




 inter alia, timely filed general unsecured claims. The Claim should be subordinated to the timely

 filed claims in the Debtor’s case, but it should not be disallowed.

          9.       The Debtor also asserts that the Claim is of an amount higher than allowed by 11

 U.S.C. § 502(b)(6). The Debtor argues that SCG has improperly implemented the formula

 provided in § 502(b)(6) in its calculation of damages due under the Lease, and also that the

 rejection damages include monthly expenses outside the scope of rent due under the Lease. SCG

 argues that the Claim has been calculated properly under § 502(b)(6).

          10.      Pursuant to § 502(b)(6),

          the claim of a lessor for damages resulting from the termination of a lease of real
          property [is limited to]
              (A) the rent reserved by such lease, without acceleration, for the greater of one
          year, or 15 percent, not to exceed three years, of the remaining term of such lease,
          following the earlier of—
                  (i) the date of the filing of the petition; and
                  (ii) the date on which such lessor repossessed, or the lessee surrendered,
              the leased property; plus
              (B) any unpaid rent due under such lease, without acceleration, on the earlier
          of such dates.

 11 U.S.C. § 502(b)(6).2

          11.      In support of his first argument related to § 502(b)(6), the Debtor asserts that SCG

 “is limited to damages in the amount of $34,254.90 which reflects fifteen percent (15%) of the

 three (3) years remaining in the lease plus the unpaid rent if funds are available.” That calculation

 is a misapplication of the formula recited in § 502(b)(6).3 Section 502(b)(6) limits SCG’s

 prospective rent damages to rent for the greater of one year, or 15 percent, not to exceed three



          2
            In an unpublished 1997 opinion, the Fourth Circuit Court of Appeals found that § 502(b)(6) limits lessor
 claims against lessees and guarantors alike, making § 502(b)(6) applicable in this case. See Cutler v. Lindsey (In re
 Lindsey), 1997 U.S. App. LEXIS 30502, at *7-*8 (4th Cir. Nov. 7, 1997).
          3
            This calculation is also incorrect because it uses only the base rent due under the Lease and does not account
 for the monthly common area maintenance fee of $1,160.00, property taxes of $1,792.00 and an insurance premium
 of $79.00. At the hearing, the Debtor initially argued that the common area maintenance fee of $1,160.00 should not
 be included in the § 502(b)(6) calculation, but the Debtor subsequently abandoned that argument.

                                                            4
Case 19-05635-5-DMW         Doc 74 Filed 10/14/20 Entered 10/14/20 15:52:43                Page 5 of 6




 years, of the remaining term of the Lease, following the earlier of the Petition Date or the date on

 which SCG repossessed, or REC surrendered, the Property. The REC Trustee remained in

 possession of the Property after the Petition Date, so § 502(b)(6) dictates that the court use the

 Petition Date as the starting date for calculating rent damages. As of the Petition Date, there were

 just under thirty-eight months remaining under the Lease term. Fifteen percent of the remaining

 term would equate to less than six months, so applying the language of § 502(b)(6), rent for one

 year may be included in the damages calculation.

        12.     The Debtor did not challenge in the Objection to Claim the mitigation efforts made

 by SCG after the REC Trustee rejected the Lease; however, at the hearing, counsel for SCG stated

 that SCG made marketing efforts for the Property beginning in late 2019 or early 2020. In

 February 2020, SCG received a letter of intent from a potential replacement tenant interested in

 operating a comedy club in the Property, but that tenant ultimately did not enter into a lease of the

 Property, purportedly due to the effects of the coronavirus pandemic and prohibitions on indoor

 gatherings. Counsel for SCG stated that despite ongoing marketing efforts, SCG has been unable

 to secure a replacement tenant, and as of the date of the hearing, even if SCG were able to locate

 a tenant immediately, SCG would not likely receive rental income from a new tenant before the

 end of November 2020 due to concessions a new tenant would require. It appears SCG has

 conducted sufficient mitigation efforts to be entitled to the full amount allowed under § 502(b)(6)

 for rent reserved by the Lease.

        13.     Regarding his second argument related to § 502(b)(6), the Debtor asserts that the

 sign rent due pursuant to the License Agreement should not be included in the calculation of rent

 reserved by the Lease. The Debtor argues that any sign rent owed by REC to SCG is owed pursuant

 to the License Agreement, and it is not covered by the Guaranty that the Debtor executed to



                                                  5
Case 19-05635-5-DMW         Doc 74 Filed 10/14/20 Entered 10/14/20 15:52:43              Page 6 of 6




 guarantee “the punctual payment of the rent, additional rents and other charges” due under the

 Lease. The Debtor did not include this argument in the Objection to Claim but raised it at the

 hearing. The Trustee questioned at the hearing whether the licensor under the License Agreement

 is a third party unrelated to SCG. SCG stated that it believed, but did not have evidence available

 at the hearing to prove, that it is the successor in interest to the licensor under the License

 Agreement.

        14.     If the sign rent were excluded from SCG’s § 502(b)(6) damages calculation, then

 the Claim would be reduced by $3,012.00 to $158,016.11. At the hearing, the Trustee stated that

 he does not foresee having sufficient funds to pay $158,016.11 to SCG, so a determination whether

 the sign rent should be included in the § 502(b)(6) calculation would have no effect on the

 disbursement SCG will receive in the Debtor’s case. The Claim should be reduced by $3,012.00

 to $158,016.11; now therefore,

        It is ORDERED, ADJUDGED and DECREED as follows:

        1.      The Objection to Claim be, and hereby is, overruled in part and sustained in part;

 and

        2.      The Claim of SCG be, and hereby is, allowed in the reduced amount of

 $158,016.11, to be paid pursuant to 11 U.S.C. § 726(a)(3).



                                      END OF DOCUMENT




                                                 6
